DETAILED ACTION
Election/Restrictions
1.	Applicant's election with traverse of group I, claims 1-8 in the reply filed on 05/04/2022 is acknowledged. The traversal is on the ground that the technical feature united the four groups is a special technical feature because the prior art of record does not teach or suggest a method meeting each limitation of independent claim 1. This is not found persuasive because, as shown below, the prior art applied in the rejections herein does teach a method that meets each limitation of the instant elected process claims. As such, the technical feature of the instant claims does not constitute a special technical feature that can imbue unity of invention.
The requirement is still deemed proper and is therefore made FINAL.	
Status of Application
2.	The claims 1-11 are pending in the application. Claims 1-8 are elected for examination on merits, and claims 9-11 are withdrawn from consideration as non-elected.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received. 

Information Disclosure Statement (IDS)
5.	The information disclosure statements (IDS) submitted on 03/20/2020, 01/27/2022, and 05/04/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-3 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Courcot et al (WO 2016/001343 A1) in view of Denece et al (WO 2010/103213 A1).
	Regarding claim 1, Courcot et al teaches a method of producing a fiber-reinforced composite material comprising forming a multidirectional woven fiber preform (fibrous reinforcement) covered with an interphase, machining said preform, placing the preform into a mold and thereafter injecting an aqueous slurry (slip) that comprises ceramic particles, drying the slurry-containing preform and subsequently infiltrating with a molten material, and after infiltration a coating is deposited and a finishing machining operation is performed. Courcot et al teaches that the composite material is in the form of a turbine blade part and in particular a turbine ring sector. 
	Claim 1 differs from Courcot et al because Courcot does not specify that the turbine ring comprises a cavity formed therein. However, it would have been obvious to one of ordinary skill in the art to modify Courcot et al in view of Denece et al in order to use the shape features taught therein in the Courcot ring, because Denece teaches a similar method of producing a composite part used in turbine ring components, and specifies different structural and shape features therefor. Denece teaches a turbine ring assembly that comprises a plurality of ring sections made from a single piece of composite material (see Abstract), wherein a groove is present in the turbine ring (Fig. 1, item 17). It would have been obvious to one of ordinary skill in the art to incorporate such a groove into the turbine ring taught by Courcot because Courcot and Denece teach equivalently functioning turbine parts, and one would have recognized the efficacy of incorporating the groove in order to facilitate positioning, as taught by Denece. As such, it would have been obvious to a skilled artisan to include a step of forming a groove (cavity) in the fibrous reinforcement that would create the shape of the Courcot turbine part. The further limitation of instant claim 1 is therefore met by the teachings of Courcot in view of Denece because the step of slip injection in Courcot would also necessarily fill the groove cavity. Claim 1 is thus obvious and not patentably distinct over the prior art of record. 
	Regarding claim 2, Courcot teaches that the fibrous preform is made by mulit-layer (3D) weaving. 
	Regarding claim 3, as the full fiber preform in Courcot is filled with the injected slurry, the portion adjacent to the groove (cavity) and on a surface of such a portion would also be filled. 
	Regarding claim 8, Courcot teaches that the inventive part is a turbine ring having an attachment portion, and comprising a coating on at least the attachment portion(s). In such embodiments, the attachment portions would have a coating, but the use of “at least” indicates that embodiments are contemplated and suggested wherein only the attachment portion is coated. This would leave uncoated a face in which the groove (cutout) is formed). 
9.	Claims 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Courcot et al (WO 2016/001343 A1) in view of Denece et al (WO 2010/103213 A1) and in further view of Razzell et al (US 9528443).
	Regarding claim 4, the claim differs from Courcot in view of Denece as applied above because while Denece teaches that a groove is present on a turbine ring of the type taught by Courcot, it does not specify the dimensions of said ring. However, it would have been obvious to one of ordinary skill in the art to modify Courcot in further view of Razzell in order to use the groove dimensions taught therein, because Razzell teaches a turbine ring assembly comprising grooves, and provides specific teachings for the dimensions of said grooves. Razzell teaches a width of less than 1.5 mm and a depth of 2-3 mm for the groove (see column 5, lines 10-20). As such, the width range of Razzell overlaps and thus renders obvious the range of the instant claim. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. Further, one would have had motivation to use the Razzell ranges in the ring groove taught by Courcot in view of Denece because the lack of specific quantitative teachings as to the groove dimensions would have led one to look to other teachings for these pertinent dimensions. Razzell provides such teachings in a substantially similar turbine article. Each limitation of instant claim 4 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 5, as discussed above, obvious modification of Courcot in view of Razzell would have led one of ordinary skill in the art to form a ring groove having a width of less than 1.5 mm and a depth of 2-3 mm. There is therefore a significant portion of the width range wherein the depth is at least 3 times greater than the width. These portions of the width and depth ranges would have been arrived at by one of ordinary skill in the art through routine optimization and experimentation. Each limitation of instant claim 5 is therefore met by the teachings of the prior art of record. 
Allowable Subject Matter
10.	Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a process meeting each limitation of instant claim 1, and wherein the inner walls of a cutout machined in the blank have an average roughness value of less than 5 µm. The prior art also fails to teach or suggest a process meeting each limitation of instant claim 1, and wherein machining is carried out by milling, grinding, or electrical discharge machining. 
Conclusion
11.	Claims 1-5 and 8 are rejected. Claims 6-7 are objected to.
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW29 July 2022